DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

            WAL-MART STORES, INC., a foreign corporation,
                          Appellant,

                                      v.

                          DERRICK THORNTON,
                               Appellee.

                              No. 4D16-4173

                              [March 7, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No. 12-025217
(18).

   Thomas A. Valdez and Karen M. Shimonsky of Quintairos, Prieto, Wood
& Boyer, P.A., Tampa, for appellant.

   Donna Greenspan Solomon of Solomon Appeals, Mediation &
Arbitration, Fort Lauderdale, and Robert C. Rogers, Jr., of Lawrence J.
Bohannon P.A., Fort Lauderdale, for appellee.

KUNTZ, J.

    Wal-Mart Stores, Inc. appeals the trial court’s final judgment after a
jury verdict in favor of the Plaintiff for injuries sustained as a result of a
slip-and-fall accident. We affirm without comment on all issues raised
except Wal-Mart’s argument that the court erred in denying its motion for
remittitur.

   In the motion for remittitur, Wal-Mart argued the damages awarded
were against the manifest weight of the evidence. After a careful review of
the testimony and evidence, we conclude that, while there was some
evidence to support most portions of the award, the trial court should have
granted remittitur as to the $150,000 for future medical expenses. The
jury awarded the Plaintiff $150,000 even though the Plaintiff’s doctor
testified that future medical costs for “a potential future knee replacement
surgery” would not exceed $75,000.

   As the amount of damages awarded for future medical expenses bears
no reasonable relationship to the damages proved, we reverse the court’s
judgment and remand for reconsideration of the motion for remittitur in
accordance with section 768.74, Florida Statutes. The reconsideration
must be limited to the portion of the judgment relating only to future
medical expenses. The judgment is otherwise affirmed.

  Affirmed in part, reversed in part.

GROSS and FORST, JJ., concur.

                           *            *   *

  Not final until disposition of timely filed motion for rehearing.




                                        2